Citation Nr: 1537788	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  01-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right knee instability.

2.  Entitlement to an initial rating of 30 percent for right knee limitation of extension, prior to April 11, 2012.

3.  Entitlement to an initial compensable rating for left and right foot calluses.

4.  Entitlement to an effective date earlier than April 11, 2012, for the assignment of a 20 percent rating for a right ankle disability.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1999.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In an October 2007 decision, the Board denied increased initial ratings for a right knee disability and bilateral calluses of the feet.  In that decision, the Board granted an initial 10 percent rating for a right ankle disability from July 1, 1999, to August 25, 2004, and denied an initial compensable rating for a right ankle disability for the period since August 25, 2004.  The Veteran appealed the October 2007 Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2009 Memorandum Decision, the Court affirmed the Board decision regarding the right ankle disability rating since August 25, 2004, and set aside the remainder of the October 2007 Board decision and remanded the claim for further adjudication.  

Subsequently, an August 2010 Board decision denied the claim of entitlement to an initial rating in excess of 10 percent for a right knee disability due to arthritis, but granted an initial rating of 20 percent for right knee instability.  The Veteran appealed that decision to the Court.  The parties to a September 2011 Joint Motion for Remand requested that the Court not disturb the portion of the Board's August 2010 decision denying entitlement to an increased initial rating in excess of 10 percent for a right knee disability due to arthritis, as the Veteran abandoned any appeal therefrom.  Based on the September 2011 Joint Motion, in September 2011 the Court remanded the part of the August 2010 Board decision which denied entitlement to an initial rating in excess of 20 percent for right knee instability for development in compliance with the Joint Motion.  In February 2012, the Board remanded the claim for an increased initial rating for right knee instability.  Then, in October 2012, the RO granted a higher rating of 30 percent for right knee instability from April 11, 2012.  Subsequently, in a January 2014 rating decision, the RO continued the 30 percent rating for right knee instability and awarded an effective date of July 1, 1999.  In the same decision, the RO increased the initial rating for the right ankle disability to 20 percent from July 1, 1999, to August 25, 2004.

The issues of an initial compensable rating for calluses of the left and right foot, right ankle disability, and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.

The issue of entitlement to service connection for pes planus is addressed in another Board decision being issued simultaneously with a different docket number.


FINDINGS OF FACT

1.  In January 2015 and June 2015 statements, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that the Veteran wanted to withdraw the appeal for entitlement to an initial rating in excess of 30 percent for right knee instability.

2.  The April 11, 2012, VA examination report first demonstrates the Veteran's service-connected right knee disability was manifested by extension limited, at most, to 25 degrees after repetitive motion testing.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a rating in excess of 30 percent for right knee instability, by the authorized representative have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  Prior to April 11, 2012, the criteria for a separate 30 percent rating for limitation of extension of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3400, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204.  

In January 2015 and June 2015 statements, the Veteran, through the representative, indicated satisfaction with the rating and effective date assigned for right knee instability.  The Veteran, through the authorized representative, has withdrawn the appeal for increased rating for right knee instability.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Limitation of Extension Disability

An October 2012 rating decision awarded a separate 30 percent rating for right knee extension effective April 11, 2012, under Diagnostic Code 5261.  The Veteran has expressed disagreement with the effective date assigned for the 30 percent rating.  

A 10 percent rating is warranted for knee extension limited to 10 degrees.  A 20 percent rating is warranted for knee extension limited to 15 degrees.  A 30 percent rating is warranted for knee extension limited to 20 degrees.  A 40 percent rating is warranted for knee extension limited to 30 degrees.  A maximum 50 percent rating is warranted for knee extension limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261 (2015).

Generally, the effective date of a rating and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2014).  An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400 (0)(2) (2015); Harper v. Brown, 10 Vet. App. 125 (1997).

In an August 2010 Board decision, the Board denied an increased rating in excess of 10 percent for a right knee disability under Diagnostic Code 5010, used for rating arthritis due to trauma.  In that decision the Board found the Veteran was not entitled to a separate rating under Diagnostic Code 5261 for limitation of extension.  The Veteran subsequently appealed part of the August 2010 Board decision to the Court, but in a September 2011 Joint Motion for Remand, the parties requested that the Court not disturb the portion of the Board's August 2010 decision denying entitlement to an increased initial rating in excess of 10 percent for a right knee disability due to arthritis, as the Veteran abandoned any appeal therefrom.  The August 2010 Board decision is therefore final with respect to the issue of a separate rating for limitation of extension of the right knee.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

Jurisdiction over the present claim arose from the August 2010 Board decision.  As that decision is final with respect to the present issue, then a separate rating for right knee limitation of extension is not available prior to the August 2010 Board decision.  

The next inquiry is whether the Veteran had any compensable right knee limitation of extension prior to April 11, 2012.

VA treatment records dated February 2000 through February 2012 were obtained contemporaneous with the Veteran's claim.  However, as that evidence does not shown any complaints or findings referable to right knee limitation of extension, none of those records can provide a basis for an earlier effective date.

On VA examination in April 2012, the Veteran had right knee extension to 10 degrees with pain at 20 degrees.  After repetitive motion testing, right knee extension was to 25 degrees.  Functional loss or functional impairment was less movement than normal, incoordination, pain on movement, swelling, deformity,, instability of station, disturbance of location, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing was normal.  The Veteran reported flare-ups of paint but denied use of any assistive device.  The examiner noted the Veteran could perform sedentary work.  

After having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating of 30 percent prior to April 11, 2012, for right knee limitation of extension. 

Based upon the evidence in this case, the exact onset of the Veteran's current right knee limitation of extension cannot be determined with any certainty.  The Board acknowledges the statement received from the Veteran's representative in June 2015, that the Veteran did not wake up on the day of his examination to find that he had the significant increase in disability where the day before he had none.  Based on this record, the Board finds that a separate rating for right knee limitation of extension is not available prior to the August 2010 Board decision.  Moreover, the earliest that it can be factually ascertained that he met the criteria for a separate rating for knee limitation of extension is April 11, 2012, the date of the VA examination.  The Board has considered the evidence of record and finds that there is no evidence that the Veteran's right knee disability met the criteria for a separate rating for limitation of extension prior to April 11, 2012.  

Thus, the Board finds that the most probative evidence of record does not show a factually ascertainable basis for a separate compensable rating for right knee limitation of extension prior to April 11, 2012.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a 30 percent rating for right knee limitation of extension prior to April 11, 2012.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to a rating in excess of 30 percent for right knee instability disability is dismissed.

A 30 percent rating for right knee limitation of extension is not warranted prior to April 11, 2012, and the claim for increase is denied.


REMAND

The Board finds that further development is necessary before the remaining issues on appeal can be properly adjudicated.

An October 2012 rating decision assigned a 20 percent rating for a right ankle disability, effective April 11, 2012.  Notice of that decision was issued to the Veteran on November 9, 2012.  On November 7, 2013, VA received a notice of disagreement with the rating and effective date assigned in that decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that notice of disagreement.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2015, the Veteran's representative submitted a statement, a review of which indicates that the Veteran's calluses disability may have increased in severity since they were last examined on VA examination in August 2004.  Therefore, the Board finds that the Veteran should be provided a VA examination to determine the current level and severity of the service-connected calluses disability.

Prior to scheduling any examination, VA should ensure that all available VA and non-VA treatment records are obtained.  38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with his increased rating claim on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter notifying him of the criteria for a claim for TDIU.  In addition, request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Ensure that all available VA and non-VA treatment records are obtained.

3.  Schedule the Veteran for a VA examination to determine the current level and severity of the left and right foot calluses.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a)  The examiner should report the size and area of calluses on each foot; whether they are characteristic of pes planus; and whether they are unstable or painful.  Any limitation of motion or instability, or other resulting impairment should also be noted.

(b)  The examiner should also make specific findings for each foot with respect to the existence and extent (or frequency, as appropriate) of:  weight bearing line over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet and whether such is accentuated; marked deformity (pronation, abduction); indications of swelling on use; characteristic callosities; marked inward displacement; severe spasm of the tendo Achilles on manipulation; extreme tenderness of plantar surfaces of the feet; and whether the use of orthopedic shoes or appliances improves the condition.

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (right knee limitation of motion and instability, right ankle disability, left shoulder disability, left great toe ingrown toenail, pseudofolliculitis barbae, and bilateral foot calluses).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

4.  Issue a statement of the case on the issue of entitlement to an initial compensable rating for a right ankle disability from August 25, 2004, to April 11, 2012.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.  If the Veteran perfects an appeal, return the case to the Board.

5.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


